WELLS, Judge.
In his first argument, plaintiff contends that the Full Commission’s second opinion fails to follow the Court of Appeals’ directives in that it fails to adequately address inconsistencies between the Haigh and Taylor opinions, but rather merely affirms the Haigh opinion. Plaintiff asserts that an unaddressed inconsistency exists, in that the Taylor opinion found that plaintiff suffered a compensable injury on 18 August 1982 to his neck, and the Haigh opinion stated in the “Comment” section that “plaintiff’s disability beginning in August, 1982 and continuing thereafter is due to the injury by accident which plaintiff sustained in February, 1978.” The statements made in the “Comment” section of the Haigh opinion do not diminish Deputy Commissioner Haigh’s findings with regard to any entitlements to plaintiff for temporary total disability or permanent partial disability after 16 February 1983.
*126We find that the Full Commission sufficiently addressed any inconsistency. The Taylor opinion found that plaintiff was entitled to temporary total disability compensation for the period between 27 August 1982 and 16 February 1983 due to the August 1982 injury. Based on Dr. Wilkins’ deposition, evidence not available to Deputy Commissioner Taylor, Deputy Commissioner Haigh found that any disability plaintiff suffered after 16 February 1983 was not a result of the 1982 accident, but rather a change of condition of the February, 1978 injury. In essence, while the Haigh opinion found that plaintiff was entitled to no compensation for the 1982 accident after 16 February 1983, it in no way altered the Taylor opinion. Therefore, we find no inconsistency between the two opinions. To the extent that the Haigh opinion’s “Comment” section seems inconsistent with the Taylor opinion, we agree with the Full Commission that the Taylor opinion does not act as res judicata as to the Haigh opinion where the Taylor opinion reserved judgment for the period following 16 February 1983. Therefore, we find plaintiff’s first argument to be without merit.
Next, plaintiff contends that the Full Commission erred in affirming the Haigh opinion because Deputy Commissioner Haigh’s findings of fact were outside the limited scope of his inquiry. We do not agree. Deputy Commissioner Haigh heard this case to determine what disability compensation, if any, plaintiff was due after 16 February 1983. Based on plaintiff’s testimony and Dr. Wilkins’ deposition, he found plaintiff was not due any further compensation, arising out of the August 1982 accident. Thus, Deputy Commissioner Haigh acted within his scope of inquiry.
[3J Next, plaintiff contends that the findings of the Full Commission are not supported by competent evidence. The Industrial Commission is vested with exclusive authority to find facts and, on appeal, this Court is bound by the Commission’s findings when they are supported by direct evidence or by reasonable inferences drawn from the record. Kennedy v. Duke University Medical Center, 101 N.C. App. 24, 398 S.E.2d 677 (1990). Thus, the issue becomes whether the record contains evidence from which a fact-finder could reasonably conclude that plaintiff was not due any disability compensation after 16 February 1983. After a careful review, we find that the record contains evidence which supports the findings of the Full Commission. Dr. Wilkins’ testimony was to the effect that plaintiff’s continuing disability after 1983 was due to his 1978 back injury and supports the Haigh opinion’s findings.
*127Next, plaintiff contends that the Full Commission erred in denying plaintiff’s Rule 701 motion. As plaintiff acknowledges in his brief, the Rule 701 motion is addressed to the sound discretion of the Commission. Plaintiff has failed to demonstrate that the Commission abused its discretion in denying plaintiffs motion and, accordingly, we affirm.
Lastly, plaintiff reasserts its first argument, contending that the Full Commission made insufficient findings to support its denial of plaintiff’s Rule 701 motion and its decision to affirm the Haigh opinion. For the reasons stated previously in this opinion, we disagree and find no merit in plaintiff’s last argument.
The Full Commission’s Opinion and Award is affirmed.
Judges COZORT and LEWIS concur.